ORDER

PER CURIAM.
Upon consideration of Victoria Marie Weston’s petition for rehearing filed April 12, 1996, and of the response thereto, it is
ORDERED that the petition be granted for the purpose of amending the court’s March 15,1996, opinion. It is
FURTHER ORDERED that the court’s opinion filed herein on March 15, 1996, be amended as follows:
At page 8, n. 8 [78 F.3d at 686], add the following paragraph:
In their petition for rehearing, the plaintiffs contend that Rule 802.3e of the 1981 ANSI code • applies only to maintenance standards for newly installed escalators, and that the maintenance standards for existing escalators are provided by the law in force in the District of Columbia at the time of installation (for the escalator in question, the 1977 Elevator Act). • See ASME/ANSI Code A17.1, at 1 (1981) (“scope” section). Regardless of whether the drafters of the ANSI code intended to provide for different maintenance standards depending on when an escalator was installed, however, the Council of the District of Columbia repealed the 1977 Elevator Act and, in its place, legislated that the ANSI code provided the maintenance standards for new and existing escalators. D.C.Law 6-216, § 12(a)(4), 34 D.C.Reg. at 1102; D.C.Code Ann. § 5-1303(a)(l).
At page 7, line 19 [78 F.3d at 686]:
Between “A17.1a” and “802.3e”, delete the section symbol and substitute in lieu thereof “Rule”, so that the citation reads “ASME/ANSI Code A17.1a Rule 802.3e”.